DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 05/29/2020.  This IDS has been considered.

Claim Objections
Claim 10 is objected to.  It appears line 2 should read --communicate the axle load to a device off board the vehicle--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites a method for estimating axle load of a vehicle comprising: 
estimating axle load of a vehicle in response to one or more angles between two or more axle system components via a controller; and 
adjusting operation of a system of the vehicle in response to the estimated axle load of the vehicle.

The claim limitation of the abstract idea has been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: process. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “estimating axle load of a vehicle in response to one or more angles between two or more axle system components” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm and also the observation/judgement concept grouping because “estimating” could be performed in the human mind. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
As it pertains to claim 1, the additional element of adjusting operation of a system of the vehicle is analogous to mere instructions to apply an exception in an application recited at a high generality.  See MPEP §2106.05(f); “A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").”
The claimed controller is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
	Under step 2B we consider any additional elements that may be claimed that amount to “significantly more” that the abstract idea.  Since the additional elements have already been analyzed under  step 2A prong two, it is determined that all elements are either the abstract idea or extra-solution activity and therefore claim 1 is not patent eligible.
	Dependent claims 2-4 further define the limitation amounting to “applying” the abstract idea, however since the limitation is still only reciting “adjusting operation” it is still considered only generally linking the abstract idea to a field of use.
	Dependent claim 5 includes the method step of communicating the load to a generic system. Courts have ruled that delivery of content via a network without any details of how it is accomplished amounts to a mere instruction to apply an exception because they recite no more than an idea of a solution or outcome.  See MPEP §2106.05(f).
	Dependent claims 6 and 7 further define the angle for which the load is estimated and serve to further define the abstract idea, while still being considered an abstract idea itself.

Regarding claim 15, the claim recites a method for estimating axle load of a vehicle comprising: 
estimating axle load of a vehicle in response to one or more angles between two or more axle system components via a controller; and 
communicating the axle load estimate from the controller to a device.

The claim limitation of the abstract idea has been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: process. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “estimating axle load of a vehicle in response to one or more angles between two or more axle system components” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm and also the observation/judgement concept grouping because “estimating” could be performed in the human mind. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
As it pertains to claim 15, the method step of communicating the load to a generic system does not integrate the abstract idea into a practical application because courts have ruled that delivery of content via a network without any details of how it is accomplished amounts to a mere instruction to apply an exception because they recite no more than an idea of a solution or outcome.  See MPEP §2106.05(f).
The claimed controller is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
	Under step 2B we consider any additional elements that may be claimed that amount to “significantly more” that the abstract idea.  Since the additional elements have already been analyzed under  step 2A prong two, it is determined that all elements are either the abstract idea or extra-solution activity and therefore claim 15 is not patent eligible.
	Dependent claims 16-20 further define the method step of communicating the load to a generic system. Courts have ruled that delivery of content via a network without any details of how it is accomplished amounts to a mere instruction to apply an exception because they recite no more than an idea of a solution or outcome.  See MPEP §2106.05(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 13, and 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the axle system components and an angle sensor of claim 8.
Claims 9-11, 13, and 14 inherit the deficiencies of claim 8 and are therefore likewise rejected.
Claim 12 clearly conveys the arrangement of the angle sensor with respect to the axle system thereby curing the deficiency of claim 8 and is therefore merely objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Derscheid et al. (US 2019/0343052; “Derscheid”).

Regarding claim 1, Derscheid discloses a method for estimating axle load of a vehicle (10) (¶ [0006]), comprising estimating axle load of a vehicle (10) in response to one or more angles (¶ [0033]; “A first distance or first radial deflection gap d1 is between the first spindle 222 and the first housing 24. Because of the weight of the baler 10, with or without the bale B, the first spindle 222 deflects in different degrees and therefore the first distance d1 is related to the weight of the baler 10 and bale B.” Examiner notes the distance between spindle and housing is an inherent result of the angle of deflection) between two or more axle system (20, 22) components via a controller (50) (¶¶ [0050]-[0052])  and adjusting operation of a system of the vehicle in response to the estimated axle load of the vehicle (¶ [0028]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Derscheid in view of Shintani (USPN 4,691,792).

Regarding claim 2, Derscheid discloses all the limitations of claim 1 on which this claim depends.
Derscheid is silent to the system being a braking system.
Shintani generally teaches that it is known to adjust a braking system in response to the load weight of a vehicle (col. 1, lines 11-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Derscheid’s method to adjust a braking system as taught by Shintani for the purpose of actuating an auxiliary brake on an inclined surface (col. 1, lines 11-18).

Regarding claim 3, Derscheid discloses all the limitations of claim 1 on which this claim depends.
Derscheid is silent to the system being a propulsion system.
Shintani generally teaches that it is known to adjust a propulsion system in response to the load weight of a vehicle (col. 1, lines 11-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Derscheid’s method to adjust a propulsion system as taught by Shintani for the purpose of actuating an auxiliary brake on an inclined surface (col. 1, lines 11-18).

Claims 4, 5, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derscheid in view of Kirk et al. (US 2017/0013783; “Kirk”).

Regarding claim 4, Derscheid discloses all the  limitations of claim 1 on which this claim depends. 
Derscheid is silent to the system is a navigation system.  
In the same field of endeavor, Kirk teaches measuring a load of a baler vehicle (10) and adjusting a navigation system in response to the estimated load (¶ [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the axle load to a system to adjust a navigation system  as taught by Kirk for the purpose of developing a yield map (¶ [0082]).

Regarding claim 5, Derscheid discloses all the  limitations of claim 1 on which this claim depends. 
Derscheid is silent to communicating the estimated axle load to a system that is external to the vehicle.  
In the same field of endeavor, Kirk teaches measuring a load of a baler vehicle (10) and communicating the estimated load to a system that is external to the vehicle (¶ [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to communicate Derscheid’s axle load to a system external to the vehicle as taught by Kirk for the purpose of providing the operator and GPS system information for developing a yield map (¶ [0082]).

Regarding claim 15, Derscheid discloses a method for estimating axle load of a vehicle (10) (¶ [0006]), comprising estimating axle load of a vehicle (10) in response to one or more angles (¶ [0033]; “A first distance or first radial deflection gap d1 is between the first spindle 222 and the first housing 24. Because of the weight of the baler 10, with or without the bale B, the first spindle 222 deflects in different degrees and therefore the first distance d1 is related to the weight of the baler 10 and bale B.” Examiner notes the distance between spindle and housing is an inherent result of the angle of deflection) between two or more axle system (20, 22) components via a controller (50) (¶¶ [0050]-[0052]) 
Derscheid is silent to communicating the estimated axle load to a system that is external to the vehicle.  
In the same field of endeavor, Kirk teaches measuring a load of a baler vehicle (10) and communicating the estimated load to a system that is external to the vehicle (¶ [0082]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to communicate Derscheid’s axle load to a system external to the vehicle as taught by Kirk for the purpose of providing the operator and GPS system information for developing a yield map (¶ [0082]).

Regarding claim 16, Kirk teaches the device is a second controller within the vehicle (¶¶ [0081]-[0082]; Kirk discloses a controller for processing sensor signals and transmitting data from processor to GUI in tractor cab).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.   

Regarding claim 18, Kirk teaches the second controller is a navigation controller (¶ [0082]).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.   

Regarding claim 19, Kirk teaches the device is an external controller or server (¶ [0082], controller in cab).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.   

Regarding claim 20, Kirk teaches the external controller is within a second vehicle (¶ [0082], controller in cab).
The reasons and motivation for combining are the same as recited in the rejection of claim 15 above.   

Claim 17 isrejected under 35 U.S.C. 103 as being unpatentable over Derscheid in view of Shintani.

Regarding claim 17, Derscheid in view of Kirk discloses all the limitations of claim 16 on which this claim depends.
Derscheid is silent to controlling a propulsion system.
Shintani generally teaches that it is known to adjust the control of a propulsion system in response to the load weight of a vehicle (col. 1, lines 11-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Derscheid’s method to adjust a propulsion system as taught by Shintani for the purpose of actuating an auxiliary brake on an inclined surface (col. 1, lines 11-18).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burchett et al. (US 2013/0297154; “Burchett”) in view of Deierling et al. (US 2013/0119628; “Deierling”).

Regarding claim 8, Burchett discloses in figures 8-10 a system for estimating axle load of a vehicle, comprising: an axle system including an axle (224, 226, 246, 248), a first kingpin (250), a second kingpin (250), an angle sensor (456), and a controller (520) including executable instructions stored in non-transitory memory that cause the controller (520) to estimate an axle load in response to output of the angle sensor (456) (¶¶ [0136]-[0140]).
Burchett does not explicitly disclose first and second knuckles and a tie rod, however, these are well-known axle system components.
Nevertheless, Deierling teaches in figures 1-3 a steering axle assembly (¶ [0003]) comprising a first knuckle (10), a second knuckle (10), and a tie rod (64) (¶ [0030]; note: it is assumed the tie rod would have a knuckle on either end as is known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Deierling’s axle system elements in Burchett’s system for the purpose of providing a sturdy and well-understood steering system.

Regarding claim 13, Burchett discloses the axle is a steering axle (¶ [0140]).  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burchett in view of Deierling and Karlsson (BR 102013003049; see attached machine translation).

Regarding claim 9, Burchett and Deierling disclose all the limitations of claim 8 on which this claim depends.
Burchett is silent to a second controller.
In the same field of endeavor, Karlsson teaches in figure 3a a vehicle load measurement system (abstract) comprising a controller (200) comprising additional instructions to communicate the axle load to a second controller (210) (page 10, line 32 page 11, line 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second controller in  Burchett’s modified system as taught by Karlsson for the purpose of allowing portable control of the system (page 10, line 32 through page 11, line 7).

Regarding claim 10, Burchett and Deierling disclose all the limitations of claim 8 on which this claim depends.
Burchett is silent to a device off board the vehicle.
In the same field of endeavor, Karlsson teaches in figure 3a a vehicle load measurement system (abstract) comprising a controller (200) comprising additional instructions to communicate the axle load a device (210) off board the vehicle (page 10, line 32 page 11, line 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an off vehicle device in Burchett’s modified system as taught by Karlsson for the purpose of allowing portable control of the system (page 10, line 32 through page 11, line 7).

Regarding claim 11, Karlsson teaches the device (210) is an external server, a second vehicle, or infrastructure (page 10, line 32 through page 11, line 7; Examiner interpreting second controller as server since it is used for loading and downloading software).  
The reasons and motivation for combining are the same as recited in the rejection of claim 10 above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burchett in view of Deierling and Johnson et al. USPN 6,283,483; “Johnson”).

Regarding claim 14, Burchett and Deierling disclose all the limitations of claim 8 on which this claim depends.
Burchett is silent to a second angle sensor.
In the same field of endeavor, Johnson teaches the use of two steering angle sensors (col. 3, lines 10-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a second angle sensor in Burchett’s system as taught by Johnson for the purpose of using it as input in an active steering system (col. 3, lines 10-37).

Allowable Subject Matter
There are no prior art rejections for claims 6 and 7, however Examiner cannot comment on their allowability until the rejection of base claim 1 is adequately addressed.  
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the prior art alone or in combination neither discloses nor renders obvious a system as claimed where the angle sensor is arranged to sense an angle between the first kingpin and the first knuckle, sense an angle between the second kingpin and the second knuckle, sense an angle between the axle and the first knuckle, sense an angle between the axle and the second knuckle, sense an angle between the tie rod and the first knuckle, or sense an angle between the tie rod and the second knuckle in combination with the remaining claim limitations.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863